                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

AUSTIN MILLER,                              )
     PLAINTIFF,                             )
                                            )        NO. 1:17-CV-1120
-V-                                         )
                                            )        HONORABLE PAUL L. MALONEY
UNKNOWN KORSON R.N., ET AL.,                )
    DEFENDANTS.                             )
                                            )
                                           ORDER

       On December 5, 2018, U.S. Magistrate Judge Phillip Green issued a Report and

Recommendation recommending that the Court (1) dismiss without prejudice Plaintiff

Austin Miller’s claims against Unknown Korson for failure to achieve service serve and (2)

grant Defendant Corizon Health’s motion for summary judgment on all other claims. The

matter is now before the Court on Plaintiff’s objections to the R & R.

                                                I.

       The Court is required to make a de novo determination of those portions of the

R & R to which specific objections have been made, and may accept, reject, or modify any

or all of the Magistrate Judge's findings or recommendations. 28 U.S.C. § 636(b)(1); Fed. R.

Civ. P. 72(b). “[A] general objection to a magistrate's report, which fails to specify the issues

of contention, does not satisfy the requirement that an objection be filed. The objections

must be clear enough to enable the district court to discern those issues that are dispositive

and contentious.” Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995).
                                             II.

       The Court will first briefly take up Plaintiff’s objections relating to Corizon. The

magistrate judge recommended granting Corizon’s motion for summary judgment—to which

Plaintiff filed no response—because Corizon is a private corporation that cannot be held

liable under Section 1983 on the basis of respondeat superior. (See ECF No. 22 at

PageID.167–68.) In his objections, Plaintiff challenges various aspects of the factual

circumstances giving rise to his Eighth Amendment claim, but he fails to address the

magistrate’s conclusion that Corizon could not be held liable for the actions of its employees

under § 1983, and that Plaintiff had not pleaded facts for a Monell claim. Thus, Plaintiff has

not offered any argument that the magistrate judge erred by recommending the Court grant

Corizon’s motion for summary judgment. Plaintiff’s factual objections to the R & R are

OVERRULED.

                                             III.

       The bulk of Plaintiff’s objections relate to the magistrate judge’s recommendation that

Plaintiff’s claims as to Unknown Korson be dismissed pursuant to Federal Rule of Civil

Procedure 4(m). The magistrate judge reasoned that because Plaintiff filed his First

Amended Complaint on January 8, 2018 and had never achieved service on Unknown

Korson, dismissal was appropriate.

       Rule 4(m) provides that “If a defendant is not served within 90 days after the

complaint is filed, the court—on motion or on its own after notice to the plaintiff—must

dismiss the action without prejudice against that defendant or order that service be made

within a specified time.” Fed. R. Civ. P. 4(m). However, a plaintiff may avoid immediate

                                              2
dismissal by showing good cause, for which the Court should then extend the time to serve

by an appropriate period. Id.

       Plaintiff has now sought to show good cause. He faults the U.S. Marshals for failing

to achieve service on Unknown Korson, and the Court for not filing a sua sponte order

directing Corizon to furnish Unknown Korson’s information.1

       “[A]n incarcerated pro se plaintiff proceeding in forma pauperis is entitled to rely on

the U.S. Marshal for service of the summons and complaint . . . under 28 U.S.C. § 1915(c)

and Rule 4 of the Federal Rules of Civil Procedure.” Puett v. Blandford, 912 F.2d 270, 275

(9th Cir.1990). However, the prisoner is required to act with diligence and provide the

Marshal with sufficient information to serve the defendant. See Walker v. Sumner, 14 F.3d

1415, 1422 (9th Cir. 1994); accord Dunham-Bey v. Wemple, No. 1:09-cv-191 (W.D. Mich.

Mar. 29, 2010) (dismissing without prejudice claims of plaintiff proceeding in forma pauperis

against Doe Defendants because Plaintiff had not diligently sought to identify or effect

service).

       Here, Plaintiff did not provide the Marshal sufficient information to achieve service.

(See ECF No. 8 (waiver of service for Unknown Korson returned unexecuted by Corizon);

ECF No. 11 (summons returned unexecuted by Marshal with notation “Do not have

individuals full name. Corizon states that they have no record of an “Unknown Korson.”).)

Accordingly, the Court finds that Plaintiff has not demonstrated good cause to extend the

time for service—more than one year after his First Amended Complaint was filed.


1
 Miller has filed no motion himself relating to identifying Unknown Korson or seeking the
Court’s assistance in doing so.
                                              3
                                              IV.

       Finally, Plaintiff seeks in the alternative to dismissal that he be granted leave to file a

Second Amended Complaint. The Court does not find that justice requires granting leave

for Plaintiff to file a Second Amended Complaint as Plaintiff does not address what

deficiencies he plans to correct, other than to suggest that he be given an opportunity to file

a “second, more meaningful complaint.”

                                               V.

       For the forgoing reasons, it is ORDERED that:

       Defendant Corizon Health Incorporated’s motion for summary judgment is

GRANTED and Plaintiff’s claims as to Corizon are DISMISSED WITH PREJUDICE.

       Plaintiff’s claims as to Unknown Korson are DISMISSED WITHOUT

PREJUDICE under Federal Rule of Civil Procedure 4(m).

       Plaintiff’s objections to the R & R are OVERRULED and his motion for leave to

file a second amended complaint is DENIED.

       JUDGMENT TO FOLLOW.

Date: January 15, 2019                                      /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge




                                                4
